Citation Nr: 1328121	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  08-22 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD), and schizophrenia.



REPRESENTATION

Appellant represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In February 2000 the Board denied service connection for PTSD.  Because the current appeal involves diagnoses not considered in that decision, the Veteran's claim is being considered on a de novo basis.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).
 
The Board has construed the claim for service connection for posttraumatic stress disorder as encompassing entitlement to service connection for an acquired psychiatric disability, regardless of diagnosis.

In November 2011, the Board requested an expert opinion from the Veterans Health Administration (VHA) medical opinion, pursuant to 38 U.S.C.A. § 7109(c) (West 2002); 38 C.F.R. § 20.901 (2012).  


FINDINGS OF FACT

1.  There is not clear and unmistakable evidence that the current psychiatric disability pre-existed service and was not aggravated therein. 

2.  The current psychiatric disability is related to a psychiatric disability in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim. 

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) (2012), service connection will be awarded for a disability resulting from a disease or injury in service. 

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2012).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012). 

Background

The service entrance and separation examinations are silent as to any evidence of or diagnosis of a mental disorder.

Service treatment records show that the Veteran was seen in May 1966, when he endorsed listlessness, weight loss, trouble sleeping, and nervousness for the prior month.  He was provided Ritalin in June 1966.  The service department records do not show any treatment for, or diagnosis of, a specific psychiatric disability. 

The Veteran's service personnel records do not reflect any disciplinary actions; however he has reported that he had disciplinary problems while on active duty.

There is some evidence that the Veteran's psychiatric symptoms began prior to his active duty.  A February 2000 letter from the Veteran's mother indicates that he was schizophrenic as a child, prior to being drafted in 1965.  A September 2006 VA medical record reflects the Veteran's report that he had two psychotic episodes prior to being drafted; he set his clothes on fire when he was 14 years old, and burnt the house down when he was 17.
 
The Veteran was given a diagnosis of PTSD in 1990 and schizophrenia in 1994; and has been in treatment intermittently for both of these psychiatric disorders since that time.  His PTSD diagnosis was based on his report that he was harassed while on active duty by two sergeants.  His ongoing auditory and visual hallucinations also involve these two individuals.  An October 2000 VA medical record shows that the examiner noted that the Veteran may have been psychotic while on active duty.  He also has received extensive treatment for alcohol abuse, and psychiatric disorders.  The records also reveal two mugging incidents and evidence of head injuries.

In the June 2013 VHA medical expert opinion a psychiatrist noted that the Veteran had been treated for several years for schizophrenia-mood disorder-impulse control disorder-cluster B personality disorder-alcohol dependence, and PTSD.  

The expert observed that the Veteran started having auditory hallucinations in his early teens and had a history of fire setting.  The expert concluded that "there is no clinical evidence supporting a diagnostic of Post Traumatic Stress Disorder, secondary to events experienced by Veteran during his enlistment with the Army."

In the August 2013 addendum the VHA psychiatrist opined that it was probable that rigor of training and stressful situation during service had some impact on Veteran causing him to become more symptomatic while in service.  The psychiatrist added that it could be assumed that the stress of daily routine in the service was enough to cause the Veteran to have a psychotic episode.  The pre-existing disability as elaborated in the medical record was schizophrenia.  It was probable that the neuropsychological condition itself underwent chronic aggravation or was worsening during the Veteran active duty period.

The examiner elaborated that based on current knowledge, literature and Veteran's chart review; it was evident that his schizophrenia was aggravated beyond the natural progression of the disorder during active duty.  The natural progression of the neuropsychological disorder might have been exacerbated by stress, military training, and environmental factors.

Analysis

Because a psychiatric disability was not identified on the examination for service entrance, and the Veteran exhibited psychiatric symptoms during service; the presumption of soundness is for application.  While there is significant evidence of a pre-exiting psychiatric disability; the evidence is not clear and unmistakable that there was no aggravation.  The VHA opinion supports a finding that there was an increase in the underlying disability in service.  Hence the presumption of soundness is not rebutted and the claim is analyzed as one for ordinary service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

While there have been various labels applied to the Veteran's psychiatric disability, it is not in dispute that he has such a current disability.  Hence, the first element of service connection is established.

The Veteran is competent to report in service psychiatric symptoms, and he was seen with symptoms of listlessness, weight loss, trouble sleeping, and nervousness and prescribed Ritalin.  The requirement for an in-service injury or illness as thus, also satisfied.

The remaining question is whether the current disabilities are related to the symptoms or events in service.  The VHA medical expert provided an opinion linking the current psychiatric disability directly to service.  There is no medical opinion to the contrary.

Earlier VA treatment records have included findings of PTSD and other psychiatric diagnoses.  Subsequent clinicians have attributed the Veteran's symptomatology to anxiety and depression after considering the PTSD criteria.  Regardless of the diagnosis, the weight of the evidence is to the effect that the Veteran's current psychiatric disability, chronic schizophrenia, directly results from events in service.  Accordingly, service connection for the current psychiatric disability, regardless of diagnosis, formerly diagnosed as PTSD and other conditions and now as schizophrenia, is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


